In a proceeding to invalidate petitions designating Gloria Strickland as a candidate in a primary election to be held on September 15, 1992, for the Democratic Party position of United States Representative from the 11th Congressional District, the appeal is from a judgment of the Supreme Court, Kings County (Garry, J.), dated August 17, 1992, which granted the petition.
*964Ordered that the judgment is affirmed, without costs or disbursements (see, Matter of Jackson v Stevens, 185 AD2d 960 [decided herewith]). Harwood, J. P., Balletta, Eiber, O’Brien and Santucci, JJ., concur.